Citation Nr: 0611474	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-28 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for systemic lupus 
erythematosus (lupus).

2.  Entitlement to service connection for a hearing loss 
disability, left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to May 
1975 and from August 1975 to July 1978, plus additional 
periods of active duty training (ACDUTRA) through February 
1999.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for lupus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A left ear hearing loss was not shown in service or within 
the presumptive period. 


CONCLUSION OF LAW

A hearing loss disability, left ear, is not shown to have 
been incurred in or aggravated by the veteran's military 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2005); see Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24) (2002); Mercado-
Martinez, 11 Vet. App. 415 (1998).

In addition to the laws and regulations cited above, service 
connection for impaired hearing shall not be established 
unless hearing status meets certain pure tone and speech 
criteria.  38 C.F.R. § 3.385 (2005).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2005).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his or her current 
disability and inservice exposure to loud noise.  See Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of hearing loss.  The veteran 
was on active duty in the 1970s but the evidence does not 
show hearing loss at that time.  She then spent many years in 
the Reserves and retired in 1999.  Military audiological 
testing in November 1982, November 1987, November 1988, May 
1989, and January 1993 does not show left ear hearing loss 
for VA compensation purposes.  

The first evidence of the veteran's hearing loss was noted in 
late 1999.  Specifically, in an October 1999 military 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
45
50
LEFT
35
40
35
45
55

However, in a subsequent February 2000 VA examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/r
20
25
25
35
LEFT
n/r
20
30
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
Therefore, while hearing loss (for VA purposes) was not shown 
in the right ear, hearing loss (of a much less degree) was 
confirmed in the left ear.  A December 2002 VA examination 
also showed hearing loss on the left.  

Even though left ear hearing loss was first shown in October 
1999, less than one year after the veteran's retirement from 
the Reserves, the Board notes that the one-year presumption 
for hearing loss does not apply.  Of note, at the time 
hearing loss was diagnosed it had been many years since the 
veteran had been on active duty, well outside the one-year 
time frame.  

Moreover, the record reflects that she had had no periods of 
ACDUTRA since 1993.  As such, the proximity between her 
retirement and hearing loss is not relevant to establish 
service connection.  

In addition, the medical evidence does not establish a 
medical nexus between military service and current left ear 
hearing loss.  None of the treating physicians have 
attributed the veteran's hearing loss to active military 
service, despite her contentions to the contrary.  

Further, the veteran has not provided any medical statements 
that would etiologically link her claim of hearing loss with 
military service or otherwise show a relationship.  While the 
Board notes that she is a Registered Nurse, the evidence does 
not show that she has any specialized training in audiology.

The veteran has only offered her lay statements concerning a 
relationship.  The mere contention of the veteran, no matter 
how well-meaning, without supporting medical evidence that 
would etiologically relate his current claim with military 
service will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

Based on the evidence above, the Board finds that a hearing 
loss was not noted in service.  Next, the evidence does not 
show hearing loss within a year of active duty or ACDUTRA.  
Further, post-service evidence fails to establish a medical 
nexus between hearing loss and military service.  For those 
reasons, the claim for service-connection is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to her present appeal by correspondence dated 
in October 2001 and November 2002.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in February 2004 and April 2005.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed her of the evidence not of record that was necessary 
to substantiate her claim and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to her 
claim.  There is no allegation from the veteran that she has 
any evidence in her possession that is needed for a full and 
fair adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, she was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue on appeal were obtained in February 2000 and 
December 2002.  The available medical evidence is sufficient 
for an adequate determination.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her claim 
for service connection, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  


ORDER

The claim for entitlement to service connection for a hearing 
loss disability, left ear, is denied.


REMAND

With respect to the remaining claim for lupus, the Board 
finds that a remand is needed.  Specifically, the veteran has 
asserted that an episode of contact dermatitis in 1988 while 
on ACDUTRA ultimately lead to a diagnosis of lupus in early 
1998.  

The Board notes that the veteran is a Registered Nurse; 
however, the record does not show that she has any 
specialized training in rheumatology.  However, the medical 
record reflects on-going complaints essentially since 1988.  

Therefore, the Board finds that a remand is needed in order 
to obtain a medical opinion, preferably by a specialist in 
the field, on the etiology of the veteran's lupus.  The 
veteran's representative has requested that this claim be 
remanded for the purpose of obtaining a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between her current 
diagnosis of lupus and episode of contact 
dermatitis during a period of ACDUTRA in 
June 1988.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	The examiner is asked to assess 
whether the veteran's complaints 
related to contact dermatitis in June 
1988 were related to a diagnosis of 
lupus in 1998.
*	The examiner should indicate the 
degree to which the opinion is based 
upon the objective findings of record 
as opposed to the history as provided 
by the veteran.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


